DETAILED ACTION
Application 16/014623, “METHOD OF IMPROVING CYCLE-LIFE OF A LITHIUM METAL SECONDARY BATTERY”, was filed on 6/21/18. 
This Office Action on the merits is in response to claims and arguments filed on 10/22/21.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 10/22/21 have been fully considered, but not persuasive.
Applicant argues that the combination of Lee, Viner and Kim fails to teach the invention of claim 1 at least because the sulfonated elastic matrix material species butyl rubber and perfluoroelastomer, relied on by the Office to teach the claimed invention, were removed from claim 1 by the 10/22/21 amendment.  
In response, the argument has not been found persuasive at least because the Office has noticed that Kim teaches “chlorosulfonated polyethylene” at paragraph [0056] which is among the presently claimed species.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2019/0058185), Viner (US 2019/0088958) and Kim (US 2011/0027658).
Regarding claim 1, 4-7, 11-14 and 20, Lee teaches a method comprising implementing an anode-protecting layer (item 120) between an anode active material layer (item 110) and a porous separator/electrolyte (paragraph [0089]), wherein said anode-protecting layer comprises a conductive elastomer composite having a conductive reinforcement material dispersed in an elastomeric matrix material (paragraphs [0056-0058]) and said layer of conductive elastomer composite has a thickness from 1 nm to 100 micrometers (paragraph [0017]).
The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee 

Claim 1 further requires that the conductive reinforcement material dispersed in an elastomeric matrix material is included at greater than 20% to 50% by weight.
This range of 20% to 50% is not expressly taught by Lee; however, Lee does teach that the conductive reinforcement [carbon nanotubes] may be included at 0.5 to 20% by weight as a preferred range, and further teaches that “[w]hen the carbon nanotubes are included too much compared to the above-mentioned range, interfacial resistance may increase, and when the carbon nanotubes are included too little, mechanical strength of the protective layer may decrease” (paragraph [0068]).  
Thus, the preferred range taught by Lee does not overlap the claimed range of “greater than 20% to 50%”, but is infinitely close to the claimed range because 20% is infinitely close to “greater than 20%”.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly in cases where the ranges are so close that a skilled artisan would have expected them to yield substantially the same properties. In this case, Lee teaches an upper limit on the most preferred conductive reinforcement weight percent of 20 %, whereas claim 1 recites a claimed range of “greater than 20% to 50% by weight”. Thus the lower endpoint of the claimed range does not overlap with the preferred range of Lee, but is infinitely close to the range of Lee, because “greater than 20%” is infinitely close to 20%.  Moreover, applicant’s specification teaches that the conducting reinforcement may be included at 0.1 to 50 wt 
Alternatively, as previously described, Lee paragraph [0068] teaches that increasing the carbon nanotube [conductive reinforcement] content increases mechanical strength, but that increasing above 20 % may increase interfacial resistance.  Thus one having ordinary skill in the art would appreciate that including conductive reinforcement at greater than 20% could improve the structural support and therefore be motivated to do so with a general expectation of success that strength may be increased, with a possible downside of increased interfacial resistance, making optimization at values extending above 20% and into the claimed range prima facie obvious.  

Lee further teaches that the layer 120 has mixed electronic and ionic conductivity (paragraph [0051]), but does not expressly teach the layer having a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm, and an electrical conductivity from 10-7 S/cm to 100 S/cm when measured at room temperature.  

It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the mixed conductive layer to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic and electronic conductivity as was known in the art at the time of invention.  

Regarding the 10/22/21 amendment, Lee teaches a material such as polyethylene oxide for the conductive elastomer (paragraph [0060]), but does not appear to teach wherein the conductive elastomer is a sulfonated elastomer among the presently claimed species.  
However, in the energy storage device art, Kim teaches ionic binder materials such as polyethylene oxide as known (paragraph [0053]), but further teaches alternative ionic binders which are sulfonated elastomers, e.g. “chlorosulfonated polyethylene, perfluorosulfonate ionomer, sulfonated polystyrene, styrene-acrylic acid copolymer, and sulfonated butyl rubber”, as having more desirable adhesive and filler distribution characteristics compared to the previously known binders (paragraphs [0054-0056]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a sulfonated elastomer such chlorosulfonated polyethylene as taught by Kim for the ionically conductive matrix material, for the benefit of obtaining desirable adhesion and filler distribution characteristics taught by Kim.  

The cited art is silent as to a teaching that such a composite layer will have a tensile strain of 2 to 500 %; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on an elastomeric matrix of the same or similar material to that claimed.

The materials recited in claims 11, 12, 13, 14, 20 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art. (Lee [0089] liquid electrolyte; Lee [0015] carbon nanotube; Lee [0083] lithium cobalt oxide; Kim for sulfonated elastomeric matrix material).

The deposition/stacking sequence described in claims 4-6 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2019/0058185), Viner (US 2019/0088958), Kim (US 2011/0027658) and Zhamu (US 2016/0344035).
Regarding independent claim 2, the majority of the limitations are taught by the cited art as previously described in the rejection of independent claim 1.  Lee teaches carbon nanotubes as the conductive reinforcement, but does not expressly teach the conductive reinforcement material being alternate carbon reinforcement materials such as carbon nanofibers.
In the battery art, Zhamu teaches a protective layer for an anode, wherein the protective layer comprises conductive reinforcement material which may be carbon nanotubes, or alternatively could be a different carbon reinforcement material such as carbon nanofibers (paragraph [0016], abstract).
The replacement of the carbon nanotube reinforcement material expressly taught by Lee with an alternate carbon reinforcement materials such as carbon nanofibers as taught by Zhamu would merely require the simple substitution of one known carbon reinforcement material for another to yield the predictable result of providing desirable electrical conductivity and mechanically strength to the protective layer; therefore, a prima facie case of obviousness exists (MPEP 2141). 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2019/0058185), Viner (US 2019/0088958), Kim (US 2011/0027658) and Yushin (US 2015/0064568).
Regarding claim 7-9, Lee does not expressly teach that the sulfonated elastomer matrix contains 0.1 to 50% of the inorganic additives recited in the claims.
In the battery art, Yushin teaches that the ion conductivity of battery components may be increased by including in the components inorganic additives, such as those 
Thus, the modification of Lee to include an inorganic ion conduction improving additive at the claimed concentration range is found to be prima facie obvious in view of Yushin.  

Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2019/0058185), Viner (US 2019/0088958), Kim (US 2011/0027658) and Takeyama (US 2011/0143211).
Regarding claim 15-21, Lee does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2019/0058185), Viner (US 2019/0088958) and Tamura (US 2013/0122373).
Regarding claim 10, Lee teaches a method comprising implementing an anode-protecting layer (item 120) between an anode active material layer (item 110) and a porous separator/electrolyte (paragraph [0089]), wherein said anode-protecting layer comprises a conductive elastomer composite having a conductive reinforcement material dispersed in an elastomeric matrix material (paragraphs [0056-0058]) and said layer of conductive elastomer composite has a thickness from 1 nm to 100 micrometers (paragraph [0017]).
The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0013]).

Claim 1 further requires that the conductive reinforcement material dispersed in an elastomeric matrix material is included at greater than 20% to 50% by weight.
This range of 20% to 50% is not expressly taught by Lee; however, Lee does teach that the conductive reinforcement [carbon nanotubes] may be included at 0.5 to 20% by weight as a preferred range, and further teaches that “[w]hen the carbon nanotubes are included too much compared to the above-mentioned range, interfacial resistance may increase, and when the carbon nanotubes are included too little, mechanical strength of the protective layer may decrease” (paragraph [0068]).  
Thus, the preferred range taught by Lee does not overlap the claimed range of “greater than 20% to 50%”, but is infinitely close to the claimed range because 20% is infinitely close to “greater than 20%”.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly in cases where the ranges are so close that a skilled artisan would have expected them to yield substantially the same properties. In this case, Lee teaches an upper limit on the most preferred conductive reinforcement weight percent of 20 %, whereas claim 1 recites a claimed range of “greater than 20% to 50% by weight”. Thus the lower endpoint of the claimed range does not overlap with the preferred range of Lee, but is infinitely close to the range of Lee, because “greater than 20%” is infinitely close to 20%.  Moreover, applicant’s specification teaches that the conducting reinforcement may be included at 0.1 to 50 wt %, with the most preferred portion of the range being 0.1 to 15 wt % (see instant publication at paragraphs [0066-0067]; as-filed specification at p17:18-p18:3), meaning that the preferred portion of applicant’s broadest range substantially overlaps with the range disclosed by Lee. Therefore, a skilled artisan at the time of invention would have expected substantially the same properties to be achieved by the range disclosed by Lee [0.5 to 20 wt %] and at least the lower portion of the instantly claimed range [above 20% to 50%].  Accordingly, the Lee disclosed reinforcement material range is found to be close enough to the claimed range to support a prima facie case of obviousness.
may increase interfacial resistance.  Thus one having ordinary skill in the art would appreciate that including conductive reinforcement at greater than 20% could improve the structural support and therefore be motivated to do so with a general expectation of success that strength may be increased, with a possible downside of increased interfacial resistance, making optimization at values extending above 20% and into the claimed range prima facie obvious.  

Lee further teaches that the layer 120 has mixed electronic and ionic conductivity (paragraph [0051]), but does not expressly teach the layer having a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm, and an electrical conductivity from 10-7 S/cm to 100 S/cm when measured at room temperature.  
However, the claimed conductivity ranges represent, or substantially overlap with, the ranges conventionally understood to embody good ionic and electronic conductivity, respectively.  For example, in the battery art, Viner (US 2019/0088958) teaches a mixed conductivity protective layer having ionic and electronic conductivity ranges substantially overlapping that claimed (see paragraphs [0033, 0054]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the mixed conductive layer to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic and electronic conductivity as was known in the art at the time of invention.  

Lee teaches various options for the conductive elastomer (paragraph [0060]), but does not appear to teach the conductive elastomer wherein the conductive elastomer is a sulfonated elastomer containing from 0.1% to 50% by weight of a lithium ion-conducting additive such as PVDF dispersed therein.
In the battery art, Tamura teaches that a binder for a negative electrode may include PVDF or sulfonated EPDM, or that these materials may be used in combination (paragraph [0063]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use a combination of PVDF and sulfonated EPDM as the conductive elastomer, such a modification merely requiring the simple substitution of one known conductive elastomer/binder for another conductive elastomer/binder to yield predictable results; therefore, a prima facie case of obviousness exist (MPEP 2144.05).
As for the requirement that the PVD makes up 0.1 to 50% of the PVDF-sulfonated EPDM combination, it has been held that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05 IIA).  In this case, there is no showing of criticality associated with the claimed range; therefore the claimed invention is found to be obvious over the cited art which teaches the general conditions of the claimed invention.

The cited art is silent as to a teaching that such a composite layer will have a tensile strain of 2 to 500%; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on an elastomeric matrix of the same or similar material (e.g. sulfonated EPDM/PVDF combination) to that claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723